Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art, U.S. Patent Application Publication No. 2018/0175009, teaches a light emitting device comprising: a substrate comprising a plurality of unit light emitting regions; and first to fourth insulating layers sequentially disposed on the substrate, wherein each of the unit light emitting regions comprises: at least one light emitting element on the first insulating layer, the at least one light emitting element comprising a first end portion and a second end portion in a length direction thereof; first and second banks on the substrate, the first and second banks being spaced apart from each other; a first electrode on the first bank, and a second electrode on the second bank; the first electrode connected to the first end portion of the light emitting element; the second electrode connected to the second end portion of the light emitting element.
2,	The prior art is silent with respect to a light emitting device comprising: a substrate comprising a plurality of unit light emitting regions; and first to fourth insulating layers sequentially disposed on the substrate, wherein each of the unit light emitting regions comprises: at least one light emitting element on the first insulating layer, the at least one light emitting element comprising a first end portion and a second end portion in a length direction thereof; first and second banks on the substrate, the first and second banks being spaced apart from each other; a first electrode on the first bank, and a second electrode on the second bank; a first contact electrode on the first electrode, the first contact electrode connecting the first electrode 
3.	The prior art is also silent with respect to display device comprising: a substrate comprising a display region and a non-display region; a pixel circuit layer in the display region, the pixel circuit layer comprising at least one transistor; and a display element layer comprising first to fourth insulating layers sequentially provided on the pixel circuit layer and a plurality of unit light emitting regions from which lights are emitted, wherein each of the unit light emitting regions comprises: at least one light emitting element on the first insulating layer, the at least one light emitting element comprising a first end portion and a second end portion in a length direction thereof; first and second banks on the pixel circuit layer, the first and second banks being spaced apart from each other at a certain distance; a first electrode on the first bank and a second electrode on the second bank; a first contact electrode on the first electrode, the first contact electrode connecting the first electrode and the first end portion of the light emitting element; a second contact electrode on the second electrode, the second contact electrode connecting the second electrode and the second end portion of the light emitting element; and a conductive pattern between the first insulating layer and the first contact electrode, the conductive pattern surrounding the first and second electrodes when viewed on a plane.




5.	The prior art is also silent with respect to the method comprising: providing a substrate comprising a plurality of unit light emitting regions; forming first and second banks spaced apart from each other at a certain distance in each of the unit light emitting regions; forming, on the substrate including the first and second banks, a first electrode, a second electrode spaced apart from the first electrode on a same plane, a first alignment line connected to the first electrode, and a second alignment line connected to the second electrode; forming a first insulating material layer on the first and second electrodes; forming a conductive pattern on the first insulating material layer to overlap with the first electrode; self-aligning a plurality of light emitting elements between the first and second electrodes by dropping a solution including the plurality of light emitting elements onto the first insulating material layer and applying a voltage to each of the first alignment line and the second alignment line; forming a first insulating material pattern exposing a portion of the first electrode by patterning the first insulating material layer; forming a second insulating material pattern exposing a first end portion of each of the light emitting elements, a portion of the first electrode, and the conductive pattern by coating a second 
6.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/26/22